Citation Nr: 1757107	
Decision Date: 12/11/17    Archive Date: 12/20/17

DOCKET NO.  17-17 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for tinnitus.  

2. Entitlement to service connection for a jaw condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from January 1957 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board recognizes that the Veteran and his representative contend that he has a balance disorder that is caused by his service-connected tinnitus.  See, e.g. March 2017 Form 9 Appeal and October 2017 brief from the representative.  The Veteran and his representative are advised that a claim for benefits filed after March 24, 2015, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1 (p), 3.155, 3.160.

The issue of entitlement to service connection for a jaw condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum schedular rating authorized under VA regulatory provisions.


CONCLUSION OF LAW

There is no legal basis for the assignment of an initial disability rating higher than 10 percent for tinnitus.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA).  However, these provisions are not applicable in cases such as this where resolution of the claim is as a matter of law. See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  No amount of additional evidentiary development would change the result of this case.  Thus, VA's duties to notify and assist are not applicable and need not be addressed.  

Analysis

In a June 2014 rating decision, the RO granted service connection for tinnitus and assigned a single 10 percent rating for this disorder, effective March 3, 2014, date of receipt of this claim.  In April 2015, the Veteran's expressed disagreement with the rating assigned and asserted that a 20 percent was warranted.  In his Form 9 Appeal, he stated that at times the noise in his ear becomes louder.  

Tinnitus is evaluated under Diagnostic Code 6260, which provides a 10 percent disability rating for recurrent tinnitus.  8 C.F.R. § 4.87, Diagnostic Code 6260.  Note (2) following Diagnostic Code 6260 further explains that the Board must assign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head. 

The Veteran has already been assigned the maximum schedular (10 percent) rating allowed for tinnitus.  There is no legal basis for a schedular initial rating in excess of 10 percent for recurrent tinnitus due to acoustic trauma.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Veteran's case has been considered entirely under the VA rating schedule contained in 38 C.F.R., Part 4.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

ORDER

An initial rating higher than 10 percent for tinnitus is denied.

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand.  However, a remand is necessary to ensure full compliance with the statutory duty to assist.

In a June 2016 statement, the Veteran explained that he injured his jaw in service in Vietnam during an artillery attack when he fell trying to seek shelter.  He realized that his jaw was dislocated and with great pain forced it into place.  In his Form 9 Appeal he stated that he continues to have problems with his jaw.  As a lay person, he is competent to give evidence about what he has experienced or observed.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a lay witness is competent to testify to that which he has actually observed and is within the realm of his personal knowledge).  His personnel records show that he served in Vietnam, to include the period from October 1969 to November 1970 and that his DD 214 shows his military specialties included being a cannon crewman and watercraft operator.  

Notably, a letter from a private doctor in February 2007 shows that the Veteran has temporomandibular joint pain on the left side and teeth grinding.  However, based on this opinion, it is unclear whether the examiner was relating the jaw condition or other disabilities to service,  Thus, a grant of service connection for a jaw condition is premature at this juncture, and the Veteran should be afforded a VA examination that addresses the nature and etiology of his jaw condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 
Lastly, although most translations of Spanish language documents were associated with the file in October 2017, it is unclear whether the translations include a private medical record dated in October 2010 and a private medical record dated on November 29th that was received in September 2015.  Thus, translations of these records need to be done and associated with the file.  

Accordingly, the case is REMANDED for the actions set forth below.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Translate the following Spanish language documents into English: a private medical record dated in October 2010 and a private medical record dated on November 29th that was received in September 2015.  Both the original Spanish document and the English translation should be associated with the claims file.

2. Schedule the Veteran for an appropriate VA examination.  The examiner must review the claims file and should note that review in the report.  Any necessary studies or tests should be conducted.  Upon review of the record and interview and examination of the Veteran, the examiner should identify (by medical diagnosis) any disability manifested by a jaw condition.  For each diagnosed jaw disability, opine whether it is at least as likely as not (50 percent probability or more) that it was incurred during service.  In rendering the opinion, the examiner is asked to consider the Veteran's contention that he injured his jaw during service in Vietnam during an artillery attack when he fell trying to seek shelter.  See June 2016 statement.  

The examiner is advised that the Veteran is competent to report his symptoms and history and that such reports must be acknowledged and considered in formulating any opinion.  For all opinions rendered, the examiner must explain the rationale.  If the examiner is unable to provide an opinion he or she should explain why.  

3. Review the medical opinion/examination obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

4. Then, readjudicate the claim for service connection for a jaw disorder.  If this benefit is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2017).  He has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law requires that all remands by the Board or the United States Court of Appeals for Veterans Claims be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


